 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   LINDA MARIE K.,                         )   CASE NO. SACV 18-1673-MWF (AGR)
                                             )
12                            Plaintiff,     )
                                             )   ORDER ACCEPTING FINDINGS AND
13               vs.                         )   RECOMMENDATION OF UNITED
                                             )   STATES MAGISTRATE JUDGE
14   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
15                                           )
                              Defendant.     )
16                                           )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
19   on file, and the Report and Recommendation of the United States Magistrate Judge.
20   Further, the Court has engaged in a de novo review of those portions of the Report to
21   which objections and reply have been filed. The Court accepts the findings and
22   recommendation of the Magistrate Judge.
23         IT IS ORDERED that Judgment is entered for the defendant, the
24   Commissioner of Social Security Administration.
25
26   DATED: March 16, 2020
                                                  MICHAEL W. FITZGERALD
27                                                United States District Judge
28
